Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of April 15, 2019, by
and between Caesars Enterprise Services, LLC, with offices at One Caesars Palace
Drive, Las Vegas, Nevada (together with Caesars Entertainment Corporation, an
affiliate of Caesars Enterprise Services, LLC, and each of its successors and
assigns, collectively, the “Company”) and Anthony P. Rodio (“Executive”).

1. At-Will Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, subject to the terms
and conditions set forth herein, for a period commencing on the later of May 1,
2019 and the date immediately following the date on which he becomes
contractually available to perform services hereunder (the “Effective Date”) and
continuing until the Date of Termination (as defined in Section 8 below) (such
period that Executive remains employed under this Agreement, the “Term of
Employment”). Executive’s employment with the Company pursuant to this Agreement
will be for no specific period of time. Rather, Executive’s employment will be
at-will, meaning that Executive or the Company may terminate the employment
relationship at any time, with or without cause, and for any reason or no
particular reason. Although Executive’s compensation and benefits may change
from time to time subject to the terms of this Agreement, the at-will nature of
Executive’s employment may only be changed by an express written agreement
signed by an officer of the Company approved by the Board and Executive. If the
Company determines, in its sole discretion, to offer Executive the position of
Chief Executive Officer of the Company for a specified term of employment, the
parties shall enter into a new written contract of employment that is consistent
with the terms hereof and provides Executive with severance benefits
commensurate with those provided to other members of the Senior Management Team.

2. Position, Duties, and Responsibilities.

(a) During the Term of Employment, Executive shall hold the title of Chief
Executive Officer of the Company and its affiliate Caesars Entertainment
Corporation. During the Term of Employment, Executive shall also serve as an
employee, officer or director of any Affiliates (as defined below) of the
Company as reasonably requested by the Board and consented to by Executive (such
consent not to be unreasonably withheld). At all times during the Term of
Employment, Executive shall report directly to the Board of Directors of the
Company (the “Board”).

(b) In conjunction with the Board’s approval of this Agreement and the execution
hereof by the parties hereto, Executive has been appointed to the Board
commencing upon and subject to the Effective Date having occurred. If Executive
ceases to hold the title of Chief Executive Officer of the Company, Executive
agrees that Executive shall promptly resign from the Board.

 

1



--------------------------------------------------------------------------------

(c) In Executive’s capacity as Chief Executive Officer of the Company, Executive
shall have the duties, responsibilities, and authority commensurate with such
title. The Chief Executive Officer will: lead an organization with methods and
actions that are ethical and in full compliance with all applicable laws,
regulations, and the Policies (as defined below); identify compliance risks and
taking actions necessary to eliminate or minimize risks; and create a compliance
culture within the organization and fostering an environment where employees
feel comfortable reporting potential violations or misconduct. Executive’s
services shall be subject to the control of the Board.

(d) During the Term of Employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s abilities and shall devote
substantially all of Executive’s business time and attention, on a full time
basis (except as otherwise expressly permitted herein), to the business and
affairs of the Company. Executive shall use Executive’s reasonable best efforts
to advance the best interests of the Company and shall comply with all of the
policies of the Company, including, without limitation, such policies with
respect to legal compliance, conflicts of interest, confidentiality, insider
trading, code of conduct and business ethics, submission of standard releases
and other employment-related general policies as are from time to time in effect
(collectively, and as amended or modified from time to time by the Company, the
“Policies”).

(e) During the Term of Employment, Executive hereby agrees that Executive’s
services will be rendered exclusively to the Company, and Executive shall not,
except as set forth on Exhibit A attached hereto (as may be amended from time to
time with the Company’s advance written approval), directly or indirectly,
render services to, or otherwise act in a business or professional capacity on
behalf of or for the benefit of, any other Person (as defined below), whether as
an employee, advisor, member of a board or similar governing body, sole
proprietor, independent contractor, agent, consultant, volunteer, intern,
representative, or otherwise, whether or not compensated. With respect to the
positions listed on Exhibit A attached hereto, Executive may engage in such
activities so long as such activities do not materially interfere with the
proper performance of Executive’s duties and responsibilities hereunder and/or
otherwise materially conflict with any of the Policies of the Company or
otherwise violate the terms of this Agreement.

(f) Executive’s services hereunder shall be performed by Executive in the
Company’s principal offices located in Clark County, Nevada or such other
location that serves as Executive’s primary office (subject to the terms of
Section 7(d) and Exhibit B), if such other location is designated by the
Company; provided, that, Executive may be required to travel for business
purposes during the Term of Employment.

(g) Upon the termination of Executive’s employment for any reason, upon the
request of the Board or its designee, Executive shall relinquish any positions
Executive then holds with the Company and any of its Subsidiaries and
Affiliates, including membership on any Company, Subsidiary or Affiliate boards
unless otherwise determined by the Company. For purposes of this Agreement,
(i) an “Affiliate” of the Company or any other Person (as defined below) shall
mean a Person that directly or indirectly controls, is controlled by, or is
under common control with, the Person specified; (ii) a “Subsidiary” of any
Person shall mean any Person of which such Person owns, directly or indirectly,
more than half of the equity ownership interests (measured either by value or by
ability to elect or control the board of directors or other

 

2



--------------------------------------------------------------------------------

governing body); and (iii) a “Person” or “person” means any individual,
partnership, limited partnership, corporation, limited liability company, trust,
estate, cooperative, association, organization, proprietorship, firm, joint
venture, joint stock company, syndicate, company, committee, government or
governmental subdivision or agency, or other entity, in each case, whether or
not for profit.

3. Base Salary. During the Term of Employment, the Company shall pay Executive
an annualized base salary of one million five hundred thousand dollars
($1,500,000.00), minus applicable deductions and withholdings (“Base Salary”),
payable in accordance with the regular payroll practices applicable to
executives of the Company. During the Term of Employment, the Base Salary shall
be subject to annual review by the Company, in its sole discretion, for possible
increase and any such increased Base Salary shall constitute “Base Salary” for
purposes of this Agreement. Executive shall not be entitled to receive any
additional consideration for service during the Term of Employment as a member
of the Board or the board of any of the Company’s Subsidiaries or Affiliates.

4. Bonus. During the Term of Employment, Executive shall participate in the
Company’s annual incentive bonus program(s) applicable to Executive’s position
(the “AIP”) and be eligible to receive a bonus (the “Bonus”) based upon the
achievement of performance objectives as determined by the Caesars Entertainment
Corporation Compensation and Management Development Committee (the “CMDC”). The
annual target for the Bonus shall be 100% of the Base Salary. In addition, at
the sole discretion of the CMDC, Executive may be eligible for an annual target
for the Bonus of an additional 100% of the Base Salary if the initial threshold
for the target bonus is exceeded. Following the Effective Date, the Company and
Executive will work together in good faith to establish reasonable performance
objectives for 2019 which will take into account the fact that Executive is
joining the Company after the beginning of the Company’s fiscal year and was not
involved in the budget preparation for the current fiscal year and allowing for
Executive’s participation in the AIP to the level of other senior executives of
the Company. Executive agrees and understands, however, that the actual amount
of the Bonus, if any, will be determined by the CMDC in its sole discretion. The
Bonus, if any, shall be paid in accordance with the terms of the AIP.

In addition, Executive shall be entitled to receive a one-time bonus payment in
the amount of $250,000.00 (the “Sign-On Bonus”) which shall be paid to Executive
within thirty (30) days after the Effective Date.

5. Claw-Back. Notwithstanding any provision in this Agreement to the contrary,
amounts payable hereunder shall be subject to claw-back or disgorgement, to the
extent applicable, under (i) the Policies or any claw-back policy adopted by the
Company, (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and rules, regulations, and binding, published guidance thereunder,
which legislation provides for the clawback and recovery of incentive
compensation in the event of certain financial statement restatements and
(iii) the Sarbanes–Oxley Act of 2002. If pursuant to Section 10D of the
Securities Exchange Act of 1934, as amended (the “Act”), the Company (or any of
its Subsidiaries or Affiliates) would not be eligible for continued listing, if
applicable, under Section 10D(a) of the Act if it (or they) did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation

 

3



--------------------------------------------------------------------------------

payable to Executive under this Agreement or otherwise shall be subject to
claw-back in the circumstances, to the extent, and in the manner, required by
Section 10D(b)(2) of the Act, as interpreted by rules of the Securities Exchange
Commission. Nothing in this provision is intended to supersede any existing or
future claw-back provision adopted or amended by the Company, including, but not
limited to the provision set forth in the Company’s Omnibus Incentive Plan.

6. Other Benefits.

(a) Change in Control Payment. In the event that Executive’s employment
hereunder is terminated by the Company without Cause or by Executive for Good
Reason (as such terms are defined below) within twenty-four (24) months
following a Change in Control as defined in the Company’s Long Term Incentive
Program (“LTI”), Executive will be entitled to receive a cash payment in the
amount of three million dollars ($3,000,000.00), and which payment shall be paid
to Executive within seventy (70) days following the Date of Termination, subject
to Executive’s signing a Release (as defined below) within the applicable
Release Consideration Period (as defined below), and not revoking the Release
within seven (7) days of signing it, provided, that, if the Release
Consideration Period straddles two taxable years, such payments shall be made in
the later of such taxable years; and provided, further, that, the Company shall
not be obligated to make the payment under this Section 6(a) (in addition to
asserting any other rights it may have in law of equity) (i) if Executive is in
breach of any of Executive’s material obligations under Section 10 of this
Agreement and Executive has failed to cure such breach, if curable, within ten
(10) days following the Company’s written notice to Executive of such breach; or
(ii) if Executive is in material breach of any of the terms of the Release.

(b) LTI Grant. Following the Effective Date, the Company will review with
Executive an appropriate grant under the Company’s LTI plan. Executive
understands and acknowledges that any equity grants are at the discretion of the
CMDC. Executive further understands and acknowledges that the actual future
value of LTI grants is subject to risk based on the performance of the Company’s
stock and cannot be guaranteed.

(c) Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to employees of the Company, or which it may adopt from
time to time, for its employees, in accordance with the eligibility requirements
for participation therein. Nothing herein shall be construed as a limitation on
the ability of the Company to adopt, amend, or terminate any such plans,
policies, or programs.

(d) Vacations. During the Term of Employment, Executive shall be entitled to
four (4) weeks of paid vacation per year administered in accordance with the
normal vacation policies of the Company.

(e) Reimbursement of Business and Other Expenses. During the Term of Employment,
Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse Executive for all such expenses, subject to documentation and subject
to the policies of the Company relating to expense reimbursement.

 

4



--------------------------------------------------------------------------------

(f) D&O Insurance. During the Term of Employment, the Company shall provide
Executive with Director’s and Officer’s indemnification insurance coverage in
accordance with the Policies as in effect from time to time, which Policies may
be subject to change during the Term of Employment.

7. Termination of Employment. Executive’s employment hereunder may be terminated
under the following circumstances, and any such termination shall not be, nor be
deemed to be, a breach of this Agreement:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) For Cause. The Company shall have the right to terminate Executive’s
employment for Cause (as defined in Exhibit B) subject to written notice to
Executive and a reasonable time to cure, if curable, and complying with the
provisions herein. Upon the reasonable belief by the Company that Executive has
committed an act (or has failed to act in a manner) which constitutes Cause,
including under the provisions of Section 14 of this Agreement, the Company may
immediately suspend Executive from Executive’s duties herein and bar Executive
from its premises during a reasonable period to allow for the Company’s
investigation of such acts (or failures to act) and any such suspension shall
not be deemed to be a breach of this Agreement by the Company and/or otherwise
provide Executive a right to terminate Executive’s employment for Good Reason
(the “Investigation Period”); provided, however, that the Company shall have the
right to terminate Executive’s employment for Cause immediately and nothing in
this Agreement shall require the Company to provide an Investigation Period or
otherwise provide advance notice of termination for Cause.

(c) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause, at any time and for any reason or no reason,
by providing Executive with a Notice of Termination and complying with the
provisions herein.

(d) By Executive. Executive shall have the right to terminate Executive’s
employment hereunder without Good Reason (as defined in Exhibit B) by providing
the Company with a Notice of Termination at least thirty (30) days prior to such
termination. Executive also shall have the right to terminate Executive’s
employment hereunder with Good Reason as set forth in Exhibit B and complying
with the provisions herein.

8. Date of Termination. Executive’s employment shall terminate, and the
effective date of termination of Executive’s employment (the “Date of
Termination”) shall be as follows: (i) if Executive’s employment is terminated
due to Executive’s death pursuant to Section 7(a) of this Agreement, the date of
Executive’s death, as stated on the death certificate, shall be the Date of
Termination; (ii) if Executive’s employment is terminated by the Company, with
or without Cause, the Date of Termination shall be the date set forth in the
Notice of

 

5



--------------------------------------------------------------------------------

Termination and delivered to Executive, as set forth in Section 17 below;
(iii) if Executive’s employment is terminated by Executive without Good Reason
pursuant to Section 7(d) of this Agreement, the Date of Termination shall be
(30) days after delivery to the Company of a Notice of Termination as set forth
in Sections 7(d) and 17 of this Agreement; provided further, that in the event
of termination of Executive’s employment hereunder without Good Reason, the
Company may, in its sole and absolute discretion, accelerate such Date of
Termination by delivering to Executive a written notice of such acceleration, as
set forth in Section 17 below; and (vi) if Executive’s employment is terminated
by Executive for Good Reason pursuant to Section 7(d) of this Agreement, the
Date of Termination shall be the date upon which a Notice of Termination is
delivered to the Company, as set forth in Sections 7(d) and 16 of this
Agreement.

A Notice of Termination shall identify the provision of this Agreement pursuant
to which the Executive’s employment and this Agreement are being terminated.

9. Compensation Upon Termination. In the event of termination of Executive’s
employment, the Company shall provide Executive with the payments and benefits
set forth below. The payments described herein shall be in lieu of any other
severance or termination benefits that Executive may otherwise have been
eligible to receive under any severance policy, plan, or program maintained by
the Company or its Subsidiaries or Affiliates or as otherwise mandated by law.
To the extent that the Company and/or its Subsidiaries or Affiliates are
required to pay Executive severance or termination pay under any such severance
policy, plan, program, or applicable law, the amounts payable hereunder shall be
reduced, but not below zero, on a dollar for dollar basis, and if and to the
extent such reduction is permissible under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(a) Termination for Cause or Without Good Reason. If Executive’s employment is
terminated by the Company for Cause or by Executive without Good Reason:

(i) within ten (10) business days following such termination, the Company shall
pay to Executive any unpaid Base Salary earned through the Date of Termination;

(ii) within thirty (30) days following such termination, the Company shall
reimburse Executive pursuant to Section 6(c) for reasonable expenses incurred
but not paid prior to such termination of employment; and

(iii) the Company shall provide to Executive other or additional benefits (if
any), in accordance with the then-applicable terms of any then-applicable plan,
program, agreement or other arrangement of any of the Company, or of any of its
Subsidiaries or Affiliates, in which Executive participates (the rights
described in sub-clauses (i), (ii), and (iii) are collectively referred to as
the “Accrued Obligations”). Thereafter, the Company shall have no further
obligation under this Agreement or otherwise to Executive or Executive’s legal
representatives or estate except as required by any applicable law.

 

6



--------------------------------------------------------------------------------

(b) Death. If Executive’s employment is terminated due to Executive’s death
during the Term of Employment, Executive or Executive’s beneficiary, legal
representative, or estate shall receive the Accrued Obligations. Thereafter, the
Company shall have no further obligation under this Agreement to Executive or
Executive’s beneficiaries, legal representatives or estate except as otherwise
required by applicable law.

(c) Termination Without Cause or For Good Reason. In the event that Executive’s
employment under this Agreement is terminated by the Company without Cause under
Section 7(c) of this Agreement or by Executive with Good Reason under
Section 7(d) of this Agreement at any time other than within twenty-four
(24) months following a Change in Control as provided in Section 6(a) (which
shall control during such 24-month period), the Company shall pay or provide to
Executive the Accrued Obligations and, subject to Executive’s signing a
separation agreement and release in a form customarily used by the Company for
senior executives, which will be provided within five (5) calendar days
following the Date of Termination (the “Release”), within twenty-one (21) days
or forty-five (45) days, whichever period is applicable under the Age
Discrimination in Employment Act, following the Date of Termination (such
period, the “Release Consideration Period”) and not revoking the Release within
seven (7) days of signing it, the Company shall pay to Executive a lump-sum
severance payment in an amount equal to (i) one (1) year salary at Executive’s
annual Base Salary rate plus (ii) a pro-rata target Bonus for the then-current
bonus year to the extent not already paid to Executive, which severance payment
shall be paid following execution of the Release by Executive, but in no case
sooner than expiration of the 7-day waiting period and no later than seventy
(70) days following the Date of Termination, in accordance with the Company’s
regular payroll practices; provided, that, if the Release Consideration Period
straddles two taxable years, such payment shall be made in the later of such
taxable years; and provided, further, that, the Company shall not be required to
make the payment under this Section 9(c) (in addition to asserting any other
rights it may have in law of equity) (A) if Executive is in breach of any of
Executive’s material obligations under Section 10 of this Agreement and
Executive has failed to cure such breach, if curable, within ten (10) days
following the Company’s written notice to Executive of such breach; or (B) if
Executive is in material breach of any of the terms of the Release. If
applicable, and to the extent permitted under each plan, if Executive becomes
entitled to severance under this Section 9(c), Executive will be entitled to
receive the benefits set forth on Exhibit C hereto during a twelve (12)-month
period following the Termination Date. For the avoidance of doubt, in the event
Executive would otherwise be eligible for severance, termination or similar
payments or benefits under the terms of the Company Severance Pay Program or any
other severance or termination plan, policy or arrangement maintained by the
Company or its Affiliates, Executive shall not be entitled to receive payments
or benefits under the Company Severance Pay Program or any other such plan,
policy or arrangement, and Executive shall be eligible for severance payments
only pursuant to the terms of this Agreement and, further, to the extent
Executive is eligible for the Change in Control payment under Section 6(a) of
this Agreement he shall not be entitled to receive the severance payment and
benefits under this Section 9(c).

 

7



--------------------------------------------------------------------------------

(d) Offset. To the extent permissible under Section 409A of the Code, in the
event of any termination of Executive’s employment under this Agreement, the
Company is specifically authorized to offset against amounts due to Executive
under this Agreement any amounts owed by Executive to the Company or any of its
Subsidiaries or Affiliates.

(e) Executive’s Equity Awards. To the extent granted, the Executive’s equity
awards, including but not limited to, options and the shares acquired
thereunder, restricted stock and restricted stock units, if any, such awards
will be treated in accordance with the terms of the plan pursuant to which such
awards and grants were awarded.

10. Restrictive Covenants and Confidentiality.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Subsidiaries and Affiliates at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (iii) the Company and its Subsidiaries and
Affiliates will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the Term of Employment or during the Restricted
Period as defined in Section 10(c) below, Executive should engage in or assist a
Competitive Business (as defined herein) in violation of the provisions of this
Agreement; (iv) the nature of the Company’s and its Subsidiaries’ and
Affiliates’ business is such that it can be conducted anywhere in the world and
is not limited to a geographic scope or region; (v) the Company and its
Subsidiaries and Affiliates will suffer substantial damage which will be
difficult to compute if, during the Term of Employment or thereafter, Executive
should solicit or interfere with the Company’s or its Subsidiaries’ or
Affiliates’ employees, clients, or customers or should divulge Confidential
Information relating to the business of the Company or its Subsidiaries or
Affiliates in violation of the provisions of this Agreement; (vi) the provisions
of this Agreement are reasonable and necessary for the protection of the
business of the Company and its Subsidiaries and Affiliates; (vii) the Company
would not have hired or continued to employ Executive or grant the benefits
contemplated under this Agreement unless Executive agreed to be bound by the
terms hereof; and (viii) the provisions of this Agreement will not preclude
Executive from other gainful employment following Executive’s termination from
the Company. “Competitive Business” as used in this Agreement shall mean any
business which owns, operates or manages any casino/resorts, casino/hotels,
internet gaming, or other gaming venture or entity. “Confidential Information”
as used in this Agreement shall mean any and all confidential and/or proprietary
knowledge, data, or confidential, non-public information of the Company or any
Subsidiary or Affiliate, including, without limitation, any: (A) food and
beverage procedures, recipes, finances, financial management systems, player
identification systems (Total Rewards), pricing systems, organizational charts,
salary and benefit programs, and training programs, (B) trade secrets, drawings,
inventions, methodologies, mask works, ideas, processes, formulas, source or
object

 

8



--------------------------------------------------------------------------------

codes, data, programs, software source documents, data, film, audio and digital
recordings, works of authorship, know-how, improvements, discoveries,
developments, designs or techniques, intellectual property or other work product
of the Company or any Affiliate, whether or not patentable or registrable under
trademark, copyright, patent, or similar laws; (C) information regarding plans
for research, development, new service offerings and/or products, marketing,
advertising, and selling, distribution, business plans, business forecasts,
budgets, and unpublished financial statements, licenses, prices, costs,
suppliers, customers, or distribution arrangements; (D) non-public information
regarding and collected from employees, suppliers, customers, clients,
suppliers, vendors, agents, and/or independent contractors of the Company or any
Subsidiary or Affiliate, which is specific to the Company; (E) concepts and
ideas relating to the development and distribution of content in any medium or
to the current, future, or proposed business opportunities, products or services
of the Company or any Subsidiary or Affiliate; or (F) any other information,
data, or the like that is designated as confidential or treated as confidential
by the Company or any of its Subsidiaries or Affiliates.

(b) Confidentiality. In consideration of the compensation and other items of
benefit provided for in this Agreement, Executive agrees not to, at any time,
either during the Term of Employment or thereafter, divulge, post, use, publish,
or in any other manner reveal, directly or indirectly, to any person, firm,
corporation or any other form of business organization or arrangement and keep
in the strictest confidence any Confidential Information, except (i) as may be
reasonably necessary to the performance of Executive’s duties hereunder,
(ii) with the express written consent of the Board or the Company’s General
Counsel, (iii) to the extent that any such information is in or becomes in the
public domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process (including but not limited to disclosure(s) required by
any gaming regulatory authority) and in such event, provided, that, Executive
notifies the Company in writing in accordance with Section 17 below within three
(3) days of receiving such order, subpoena, or process, cooperates with the
Company in seeking an appropriate protective order and in attempting to keep
such information confidential to the maximum extent possible. Upon termination
of employment or request of the Company, Executive agrees to promptly deliver to
the Company the originals and all copies, in whatever medium, of all such
Confidential Information in Executive’s possession, custody or control.

In addition, except as otherwise permitted by state or federal law, Executive
agrees to keep the terms and conditions of this Agreement confidential, as set
forth above, unless disclosure is otherwise required by applicable law or
regulation including disclosure(s) required by any gaming regulatory authority.
Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“government
agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company. Executive may share the terms and conditions of this
Agreement

 

9



--------------------------------------------------------------------------------

with Executive’s spouse, legal counsel, prospective employers, and accountants,
provided that any such individual agrees to keep that information strictly
confidential and disclose it to no other person. Executive agrees that if any
such individual to whom Executive discloses information regarding the terms of
this Agreement then discloses such information to any other person, Executive
will be personally liable for such disclosure as a breach of this Agreement.
Executive affirms that Executive has not made any prior disclosures that, if
made after signing this Agreement, would have violated this obligation of
confidentiality. Executive understands that confidentiality as set forth in this
Section 10(b) is an important part of the consideration Executive is giving to
the Company in this Agreement and that it would be very difficult for the
Company to quantify the effect of a breach of these provisions, and that,
accordingly, injunctive relief is an appropriate remedy for any breach of these
provisions, whether by Executive or by any person to whom Executive or
Executive’s agent or agents have divulged information regarding the terms of
this Agreement. Under the federal Defend Trade Secrets Act of 2016, Executive
shall not be held criminally or civilly liable under federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made to Executive’s
attorney in relation to a lawsuit for retaliation against Executive for
reporting a suspected violation of law; or (c) is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

(c) Non-Compete. The parties agree that, in the course of Executive performing
Executive’s job duties for the Company, Executive will necessarily become
intimately familiar with the Company’s business, financial, and operational
strategies, plans, techniques, systems, and financial information. The parties
further agree that, if Executive were to become employed by a Competitive
Business within the Restricted Period (defined below) , Executive would
inevitably use and disclose the Company’s Confidential Information to such
Competitive Business, giving such Competitive Business an unfair competitive
advantage. In consideration of the compensation and other items of benefit
provided for in this Agreement, Executive covenants and agrees that during the
Term of Employment and for a period of one (1) month for each month that
Executive is employed under this Agreement (up to a maximum of twelve
(12) months) following the Date of Termination of Executive’s employment, or
from the entry by a court of competent jurisdiction of a judgment enforcing this
Section, whichever of the foregoing is last to occur (the “Restricted Period”),
unless Executive’s termination of employment is for a reason qualifying for
payment under Section 6(a), Executive will not, for Executive, or in conjunction
with any other Person (whether as a shareholder, partner, member, principal,
agent, lender, director, officer, manager, trustee, representative, employee,
intern, volunteer, consultant, or in another capacity), directly or indirectly,
provide to any Competitive Business the same or substantially similar services
as those provided by Executive to the Company whether (i) as a chief executive
officer, (ii) in any substantially similar role irrespective of title, or
(iii) if Executive assumes a new position within the Company during the Term of
Employment, in the same or substantially similar role as reflected by such new
position. Notwithstanding anything herein to the contrary, this Section 10(c)
shall not prevent Executive from acquiring securities representing not more than
1% of the outstanding voting securities of any entity the securities of which
are traded on a national securities exchange or in the over the counter
market.    

 

10



--------------------------------------------------------------------------------

(d) Non-Solicitation of Employees. In consideration of the compensation and
other items of benefit provided for in this Agreement, Executive covenants and
agrees that during the Restricted Period, Executive shall not, without the prior
written permission of the Board or the Company’s General Counsel, directly or
indirectly (i) solicit, or have or assist any other person or entity to solicit
any person who is employed by or providing services to the Company or its
Subsidiaries or Affiliates, at the time Executive’s employment with the Company
terminates, or who was employed by the Company or its Subsidiaries or Affiliates
within the six-month period prior to the termination of Executive’s employment
or (ii) encourage, assist, entice, request and/or directly or indirectly cause
any employee or consultant of the Company or its Subsidiaries or Affiliates to
breach or threaten to breach any terms of such employee’s or consultant’s
agreements with the Company or its Subsidiaries or Affiliates or to terminate
his or her employment with the Company or its Subsidiaries or Affiliates.

(e) Non-Solicitation of Clients and Customers. In consideration of the
compensation and other items of benefit provided for in this Agreement,
Executive covenants and agrees that during the Restricted Period, Executive will
not, for Executive, or in conjunction with any other Person (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee, consultant or in another capacity),
directly or indirectly: (i) solicit any Person who, to Executive’s knowledge,
was an existing customer, client, supplier, or vendor of the Company or its
Subsidiaries or Affiliates at the time of, or at the time during the six
(6) months preceding, Executive’s termination of employment (an “Associated
Person”); or (ii) request or cause any of the Company’s or its Subsidiaries’ or
Affiliates’ clients, customers, suppliers, or vendors (an “Associated Person”)
to cancel, terminate, reduce or otherwise interfere with any business
relationship with the Company or its Subsidiaries or Affiliates. The restrictive
covenants detailed in this Section 10(e) shall not apply if: (x) Executive did
not solicit the Associated Person; (y) the Associated Person voluntarily chooses
to cancel, terminate or reduce its relationship with the Company and voluntarily
seek the services of Executive; and (z) Executive otherwise complies with all
restrictive covenants detailed in Section 10.

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method, or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) that Executive, either solely or in
collaboration with others, has conceived, created, made, discovered, invented,
developed, perfected, or reduced to practice during the term of Executive’s
employment, whether or not during regular business hours or on the Company’s or
any Subsidiaries’ and Affiliates’ premises and relate at the time of conception
or reduction to practice of the invention to the Company’s business, or actual
or demonstrably anticipated research or development of the Company, shall be the
sole and complete property of the Company and/or its Subsidiaries and
Affiliates. More particularly, and without limiting the foregoing, Executive
agrees that all of the foregoing and any (i) inventions (whether patentable or
not, and without

 

11



--------------------------------------------------------------------------------

regard to whether any patent therefor is ever sought); (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought); (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered);
and (iv) trade secrets, ideas, and concepts (subsections (i) - (iv)
collectively, “Intellectual Property Products”) created, conceived, or prepared
on the Company’s or its Subsidiaries and Affiliates’ premises or otherwise,
whether or not during normal business hours or on the Company’s premises, and
related to the Company’s business, shall perpetually and throughout the world be
the exclusive property of the Company and/or its Subsidiaries and Affiliates, as
shall all tangible media (including, but not limited to, papers, computer media,
and digital and cloud-based of all types and models) in which such Intellectual
Property Products shall be recorded or otherwise fixed. Upon termination of
Executive’s employment with the Company for any reason whatsoever, and at any
earlier time the Company so requests, Executive will promptly deliver to the
custody of the person designated by the Board or the General Counsel of the
Company all originals and copies of any documents and other property of the
Company or any of its Subsidiaries or Affiliates in Executive’s possession or
under Executive’s custody or control.

(g) Works for Hire. Executive agrees that all works of authorship created in
whole or in part by Executive during Executive’s engagement by the Company and
relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company shall be works made for hire of which the Company or
its Subsidiaries and Affiliates is the author and owner of copyright. To the
extent that any competent decision-making authority should ever determine that
any work of authorship created by Executive during Executive’s engagement by the
Company is not a work made for hire, Executive hereby assigns all right, title,
and interest in the copyright therein, in perpetuity and throughout the world,
to the Company. To the extent that this Agreement does not otherwise serve to
grant or otherwise vest in the Company or any of its Subsidiaries or Affiliates
all rights in any Intellectual Property Product created in whole or in part by
Executive during Executive’s engagement by the Company, Executive hereby assigns
all right, title, and interest therein, in perpetuity and throughout the world,
to the Company. Executive agrees to execute, immediately upon the Company’s
reasonable request and without any additional compensation, any further
assignments, applications, conveyances or other instruments, at any time after
execution of this Agreement, whether or not Executive remains employed by the
Company at the time such request is made, in order to permit the Company, its
Subsidiaries and Affiliates, and/or their respective successors and assigns to
protect, perfect, register, record, maintain, or enhance their rights in any
Intellectual Property Product; provided, that, the Company shall bear the cost
of any such assignments, applications, or consequences.

(h) Non-Disparagement. Executive agrees that Executive will not defame,
denigrate, or publicly criticize the services, plans, methodologies, business,
integrity, veracity or personal or professional reputation of the Company or any
of its Subsidiaries or Affiliates or their respective officers, directors,
partners, executives, or agents in either a professional or personal manner at
any time during or following the Term of Employment.

 

12



--------------------------------------------------------------------------------

(i) Enforcement. If Executive commits a breach of any of the provisions of this
Section 10, the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that Executive possesses considerable Confidential
Information and that the services being rendered hereunder are of a special,
unique, and extraordinary character and that any such breach will cause
irreparable injury to the Company and its Subsidiaries and Affiliates and that
money damages will not provide an adequate remedy to the Company or its
Subsidiaries or Affiliates. Such right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company and its
Subsidiaries and Affiliates, at law or in equity. Accordingly, Executive
consents to the issuance of a temporary and/or preliminary injunction, in aid of
arbitration, consistent with the terms of this Agreement.

(j) Modification/Blue Pencil. Except where prohibited, if, at any time, a
reviewing court of appropriate jurisdiction called upon to issue an injunction
in accordance with Section 10(i) finds any of the provisions of this Section 10
to be invalid or unenforceable under any applicable law, by reason of being
vague or unreasonable as to area, duration, or scope of activity, this Agreement
shall be considered divisible and such court shall have authority to modify or
blue pencil this Agreement to cover only such area, duration, and scope as shall
be determined to be reasonable and enforceable by the court. Executive and the
Company agree that this Agreement, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

(k) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 10 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY, AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

11. Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive or otherwise. This Agreement shall be
binding upon, and inure to the benefit of, the successors and assigns of the
Company, and the heirs, beneficiaries, executors, and administrators of
Executive, and shall be assignable by the Company to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions; or, by mutual agreement
of the parties hereto in a signed writing.

12. Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor Executive’s performance in accordance with the terms
of this Agreement will breach any other obligations of Executive, including
under any other agreement to which Executive is a party, including, without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to Executive’s employment by the Company. Without
limiting the generality of the foregoing sentence, Executive specifically
acknowledges and represents that he has obtained enforceable waivers from each
of Tropicana Entertainment Inc. and Affinity Gaming (“Affinity”) of any
provisions of any agreement that otherwise may restrict his ability to be
employed by the Company and carry out his obligations on the terms set forth
herein. Executive further represents and warrants that he is licensed and
authorized by, and in good standing with, the applicable gaming regulatory
authorities in the jurisdictions listed on Exhibit D. Executive represents and
warrants that Executive has not willfully or knowingly

 

13



--------------------------------------------------------------------------------

misrepresented or withheld any material fact that the Company would reasonably
need to make an informed decision regarding an offer of employment to Executive.
In addition, Executive represents and warrants and acknowledges that the Company
has relied on such representations and warranties in employing Executive, and
that Executive has not entered into, and will not enter into, any agreement,
either oral or written, in conflict herewith.

13. Affinity Agreements. Without limiting the generality of the foregoing
Section 12 or any other provision of this Agreement, Executive agrees that he
will comply with his obligations under his Employment Agreement with Affinity
dated October 10, 2018, as amended by that certain Amendment to Employment
Agreement entered into on April 15, 2019 by and between Affinity and Executive.
The Company agrees that it will comply with its obligations under that certain
letter agreement entered into on April 15, 2019 by and between Affinity and
Caesars Entertainment Corporation.

14. Compliance. Executive agrees to comply with all federal, state, local,
provincial or other laws or regulations in all jurisdictions both domestic and
international. Failure to do so could result in termination of this Agreement
for Cause pursuant to Section 7(c) of this Agreement. As a holder of privileged
gaming licenses, the Company and its affiliates are required to adhere to strict
laws and regulations regarding its associations, including associations with key
employees as defined under the Caesars Entertainment Corporation Ethics and
Compliance Program (“E&C Program”). If at any time: (a) the Company’s Compliance
Committee determines, in its sole discretion, after notice to Executive and an
opportunity to be heard, that Executive is an unsuitable person as that term is
defined in the E&C Program, or that it would be in the Company’s best interest
to terminate the employment of Executive in order to protect any proposed or
pending gaming licenses or any of its privileged gaming licenses; or (b) the
Company is either informed or notified by a federal, state or local regulatory
authority that such regulatory authority has determined to issue a finding of
unsuitability as to Executive, and Executive’s license or authorization to be
employed in casino gaming operations is suspended, the Company may immediately
terminate this Agreement pursuant to Section 7(b) of this Agreement. During the
term of this Agreement, to the extent that any prior disclosure made by
Executive becomes inaccurate, including but not limited to the initiation of any
criminal proceeding or any civil or administrative proceeding or process which
alleges any violations of law involving Executive shall disclose the information
to Company within 10 calendar days from becoming aware of that event. Executive
agrees to comply with any background investigation conducted in connection with
the disclosure of this updated information. If Executive is or becomes required
to be licensed by any federal, state, and/or local gaming regulatory agency and
fails to become so licensed, or, once licensed, fails to maintain such license
or fails to continue to be suitable by the governmental regulatory agency, the
Company may immediately terminate this Agreement for Cause pursuant to
Section 7(b) of this Agreement.    

By signing this Agreement, Executive acknowledges that Executive has received a
copy of the E&C Program, the Caesars Anti-Corruption Compliance Policy, and the
Caesars Entertainment Corporation Anti-Money Laundering Policy and Program.
Executive understands and agrees to comply with these and all other policies
adopted by the Company. Executive shall sign all certification/attestation forms
associated with these policies and return them to the Caesars Corporate
Compliance Department. Executive further understands Executive’s obligation to
report suspected violations of law, regulation, policies, or of unethical
conduct occurring within the Company and/or its affiliates to the Chief
Regulatory & Compliance Officer, his/her designee, or through the Ethics and
Compliance Hotline, the number for which is posted on the Caesars Entertainment
Corporation intranet website.    

 

14



--------------------------------------------------------------------------------

15. Litigation And Regulatory Cooperation. During the Term of Employment and
continuing thereafter upon termination of employment, Executive shall reasonably
cooperate with the Company and its Subsidiaries and Affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought or
threatened in the future against or on behalf of any of the Company, its
Subsidiaries, Affiliates, divisions, successors, and assigns, about which the
Company believes Executive may have relevant information. Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company, its Subsidiaries,
Affiliates, successors and assigns at mutually convenient times. Executive also
shall cooperate fully with the Company in connection with any investigation or
review by any federal, state, or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company; provided, that, the Company will
reimburse Executive for Executive’s reasonable travel expenses incurred as well
as a reasonable per-diem in consideration for his time and efforts with respect
to such cooperation. The Company shall attempt to schedule such cooperation at
mutually convenient times and places, taking into account Executive’s other
personal and professional obligations.

16. Resolution of Disputes. Any dispute arising in connection with the validity,
interpretation, enforcement, or breach of this Agreement or arising out of
Executive’s employment or termination of employment with the Company; under any
statute, regulation, ordinance or the common law; or otherwise arising between
Executive, on the one hand, and the Company or any of its Subsidiaries or
Affiliates, on the other hand, the parties, shall (except to the extent
otherwise provided in Section 10(i) with respect to certain requests for
injunctive relief) be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in Las Vegas, Nevada, and the arbitrator will apply the law of the
jurisdiction as provided in Section 18(h), below, including federal law as
applied in the courts in the jurisdiction specified in Section 18(h). The
arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules, as modified by the terms set forth in this Agreement. The
arbitration will be conducted by a single arbitrator, who shall be an attorney
who specializes in the field of employment law and shall have prior experience
arbitrating employment disputes. The Company will pay the fees and costs of the
Arbitrator and/or the AAA, except that Executive will be responsible for paying
the applicable filing fee not to exceed the fee that Executive would otherwise
pay to file a lawsuit asserting the same claim in court. The arbitrator shall
not have the authority to modify the terms of this Agreement except to the
extent that the Agreement violates any governing statue, in which case the
arbitrator may modify the Agreement solely as necessary to not conflict with
such statute. The Arbitrator shall have the authority to award any remedy or
relief that could a court in the jurisdiction specified in Section 18(h) could
grant in conformity with the applicable law on the basis of claims actually made
in the arbitration. The Arbitrator shall render an award and written opinion
which shall set forth the factual and legal basis for the award. The award of
the arbitrator shall be final and binding on the parties, and judgment on the
award may be confirmed and entered in any state or federal court located in the
jurisdiction specified in Section 18(h).

 

15



--------------------------------------------------------------------------------

The arbitration shall be conducted on a strictly confidential basis, and
Executive shall not disclose the existence of a claim, the nature of a claim,
any documents, exhibits, or information exchanged or presented in connection
with any such a claim, or the result of any arbitration (collectively,
“Arbitration Materials”), to any third party, with the sole exception of
Executive’s legal counsel, who Executive shall ensure adheres to all
confidentiality terms in this Agreement. In the event of any court proceeding to
challenge or enforce an arbitrator’s award, the parties hereby consent to the
exclusive jurisdiction of the state and federal courts in the jurisdiction
specified in Section 18(h) and agree to venue in that jurisdiction. The parties
agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any such proceeding, agree to file all
Confidential Information (and documents containing Confidential Information)
under seal to the extent possible, and agree to the entry of an appropriate
protective order encompassing the confidentiality terms of this Agreement. Each
party agrees to pay its own costs and fees in connection with any arbitration of
a dispute arising under this Agreement, and any court proceeding arising
therefrom, regardless of outcome. To the extent any dispute is found not to be
subject to this arbitration provision, both Executive and Company hereby waive
their respective rights to trial by jury.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 16,
VOLUNTARILY AGREES TO ARBITRATE ALL DISPUTES, AND HAS HAD THE OPPORTUNITY TO
REVIEW THE PROVISIONS OF SECTION 15 WITH ANY ADVISORS AS EXECUTIVE CONSIDERED
NECESSARY. BY SIGNING BELOW, EXECUTIVE SIGNIFIES EXECUTIVE’S UNDERSTANDING AND
AGREEMENT TO SECTION 15.

17. Notices. Any written notice required to be provided by the Company to the
Executive, or by the Executive to the Company, pursuant to this Agreement shall
be delivered, and receipt shall be deemed effective, as follows:

 

If to the Company:

  Caesars Enterprise Services, LLC   One Caesars Palace Drive   Las Vegas,
Nevada 89109   Phone: 702-407-6300   Attention: General Counsel   Such notice
must be sent by a nationally recognized overnight courier. Delivery to the
Company shall be deemed effective two days after the notice is given to the
overnight courier for delivery.

If to Executive:

  (i) Hand delivered to the Executive (in which case delivery shall be deemed
effective at the moment notice is handed to the Executive); or (ii) sent by a
nationally recognized overnight courier to the address of Executive’s principal
residence as it appears in the Company’s records. Delivery to the Executive
shall be deemed effective two days after the notice is given to the overnight
courier for delivery. Nothing in the foregoing provision is intended to alter
the Company’s right to terminate Executive’s employment immediately for Cause
orally or by other means, as set forth in Sections 7(b) and 8 above.

If to a beneficiary, heir or executor:

  Sent by a nationally recognized overnight courier to the address most recently
specified by Executive, beneficiary, or executor. Delivery shall be deemed
effective two days after the notice is given to the overnight courier.

 

16



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) Entire Agreement. This Agreement, including its Exhibits A, B, C and D,
contains the entire understanding and agreement among the parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, among them
with respect thereto.

(b) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by Executive and the Board or Company
General Counsel. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.

(c) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement in the
event of Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.

(e) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment under this Agreement. Additionally, if any
provision of this Agreement is deemed unenforceable for any reason by a court of
competent jurisdiction, the remaining provisions in this Agreement shall survive
and remain valid and enforceable.

(f) Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, including its Exhibit C, any taxes that are
required to be withheld pursuant to any applicable law or regulation.

 

17



--------------------------------------------------------------------------------

(g) 409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within the meaning of
Section 409A of the Code as of the Date of Termination, any payments or benefits
due upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided within
thirty (30) days following the earlier of (i) the date which is six (6) months
after Executive’s separation from service (as defined in Section 409A of the
Code and the regulations and other published guidance thereunder) for any reason
other than death, and (ii) the date of Executive’s death. Notwithstanding
anything in this Agreement or elsewhere to the contrary, distributions upon
termination of Executive’s employment may only be made upon a “separation from
service” as determined under Section 409A of the Code and such date shall be the
Date of Termination for purposes of this Agreement. Each separately identified
amount to which Executive is entitled under this Agreement or otherwise shall be
treated as a separate payment for purposes of Section 409A of the Code. In
addition, to the extent possible under Section 409A of the Code, any series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise if such designation would constitute a “deferral of compensation”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code. To the extent that any
reimbursements pursuant to this Agreement or otherwise are taxable to Executive,
any reimbursement payment due to Executive shall be paid to Executive on or
before the last day of Executive’s taxable year following the taxable year in
which the related expense was incurred; provided, that, Executive has provided
the Company written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy the Company’s expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any of the foregoing to the contrary, the Company and its
officers, directors, employees, agents, and representatives make no guarantee or
representation that the payments or benefits provided under this Agreement
comply with, or are exempt from, the provisions of Section 409A of the Code, and
none of the foregoing shall have any liability or other obligation to indemnify
or hold harmless Executive or any beneficiary of Executive for any Tax,
additional tax, interest or penalties that Executive or any beneficiary of
Executive may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.

 

18



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Nevada applicable to contracts to be performed therein.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

(j) Construction. This Agreement shall not be construed against either party,
and no consideration shall be given or presumption made on the basis of who
drafted the Agreement or any particular provision hereof or who supplied the
form of this Agreement. In construing the Agreement, (i) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate,
(ii) the connectives “and,” “or,” and “and/or” shall be construed either
disjunctively or conjunctively so as to construe a sentence or clause most
broadly and bring within its scope all subject matter that might otherwise be
construed to be outside of its scope; (iii) the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions, (iv) a defined term has its defined meaning throughout the
Agreement, whether it appears before or after the place where it is defined, and
(v) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.

(k) Expenses. The Company shall reimburse Executive for up to $20,000.00 in the
aggregate for any documented legal fees expended or incurred by Executive
through the date hereof in connection with negotiating the terms of this
Agreement, payable within thirty (30) days of Executive’s submission of
reasonably satisfactory documentation of such fees (which shall be submitted
within sixty (60) days following the Effective Date). Each party otherwise shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery, and performance of the Agreement.

[Signatures appear on the following page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

CAESARS ENTERPRISE SERVICES, LLC By:  

/s/ Timothy R. Donovan

Name:   Timothy R. Donovan Title:   EVP & General Counsel Executive

/s/ Anthony P. Rodio

Anthony P. Rodio

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

  •  

Advisor to Rodio Development, LLC (a real estate investment company owned by Mr.
Rodio’s son)

 

21



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS OF CAUSE AND GOOD REASON

Cause: For purposes of this Agreement, “Cause” shall mean, in addition to
violation of the provisions contained in Section 14 of this Agreement,
(i) Executive’s commission of or guilty plea or plea of no contest to a felony
(or its equivalent under applicable law), (ii) conduct by Executive that
constitutes fraud or embezzlement, or any acts of dishonesty in relation to
Executive’s duties with the Company, (iii) Executive’s gross negligence, bad
faith or misconduct which creates a substantial likelihood of material
reputational or economic harm to the Company or its Subsidiaries or its
Affiliates as determined by the Company, (iv) Executive’s willful refusal or
failure to perform Executive’s duties hereunder as determined by the Company,
(v) Executive’s refusal or material failure to perform any reasonable directive
of the Company, (vi) Executive’s knowing misrepresentation of any material fact
that the Company reasonably requests, (vii) Executive being found unsuitable by
the Company’s Compliance Committee (after notice and an opportunity to be heard)
or by an adjudicatory gaming regulatory agency, or, the Company is either
informed or notified by a federal, state or local regulatory authority that such
regulatory authority has determined to issue a finding of unsuitability as to
Executive, and Executive’s license or authorization to be employed in casino
gaming operations is suspended, in any jurisdiction in which the Company,
Caesars Entertainment Corporation, or any of their respective Subsidiaries or
Affiliates conducts operations, (viii) Executive’s violation, as determined by
the Company, of any securities or material employment laws or regulations, or
(ix) Executive’s breach of Executive’s obligations under this Agreement or
violation of the Policies as determined by the Company.

Good Reason: For purposes of this Agreement, Executive shall have “Good Reason”
to terminate Executive’s employment if, (i) within thirty (30) days after
Executive knows (or has reason to know) of the occurrence of any of the
following events, Executive provides written notice to the Company requesting
that it cure such events, (ii) the Company fails to cure, if curable, such
events within thirty (30) days following such notice, and, (iii) within ten
(10) days after the expiration of such cure period, Executive provides the
Company with a Notice of Termination: (A) a material reduction in Executive’s
Base Salary or opportunity to earn a Bonus or other incentive opportunity,
(B) any material reduction in the benefits to which Executive is eligible under
any company benefit plan, excluding any bonus or incentive plan, under which
Executive is entitled to receive benefits other than a reduction that applies to
a similarly situated class of employees of the Company or its Subsidiaries or
Affiliates; (C) a material diminution in Executive’s duties or responsibilities
for a period of more than forty-five (45) days (not including any Investigation
Period); (D) a material breach by the Company of any of its material obligations
to the Executive under this Agreement; or (E) a change in Executive’s title or
reporting line or a relocation beyond thirty (30) miles from Las Vegas, Nevada.

 

22



--------------------------------------------------------------------------------

EXHIBIT C

 

  •  

Medical Insurance (including health, dental and vision)

 

  •  

Disability and Life and Accidental Death and Dismemberment Insurance

 

  •  

Accrued benefits under Savings and Retirement Plan

 

  •  

D&O Policy

 

23



--------------------------------------------------------------------------------

EXHIBIT D

JURISDICTIONS IN WHICH EXECUTIVE IS LICENSED

 

  •  

New Jersey

 

  •  

Nevada

 

  •  

Missouri

 

  •  

Iowa

 

  •  

Louisiana

 

  •  

Mississippi

 

  •  

Colorado

 

  •  

Indiana

 

24